Citation Nr: 0723905	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-38 270	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1953 to May 1955.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2005 rating action that denied service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  Bilateral hearing loss was not shown present in service 
or for many years thereafter, and competent and persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service.

3.  Tinnitus was not shown present in service or for many 
years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability 
and the veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has, 
to the extent possible, been accomplished.

A November 2004 pre-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claims, and what was needed to establish entitlement to 
service connection (evidence showing an injury or disease 
that began in or was made worse by his military service, or 
that there was an event in service that caused an injury or 
disease).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records; 
reiterated the type of records that the VA would make 
reasonable efforts to get; and requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claims.  The Board thus finds that that 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, a 
document meeting the VCAA's notice requirements was furnished 
to the veteran before the April 2005 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claims for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate his claims, to include obtaining all available 
service and post-service VA medical records up to 2005.  In 
this regard, the Board notes that many service medical 
records are unavailable, presumably having been destroyed in 
a fire years ago at the National Personnel Records Center 
(NPRC).  The RO's attempts to obtain additional service 
medical records from the NPRC in September 2004 were 
unsuccessful.  Significantly, the veteran has not identified, 
nor does the record otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  In response to the RO's request for 
information needed to reconstruct medical data in an attempt 
to search alternate and secondary military record sources, 
the veteran in December 2004 stated that he had no additional 
information.  The veteran was afforded a comprehensive VA 
examination in March 2005.  In July 2005, the veteran stated 
that he had no additional evidence to submit in his claims, 
and requested that they be expedited.  In December 2005, the 
veteran stated that he had stated his case completely and 
requested that his appeal be continued without delay.  In 
December 2005, the RO furnished the veteran a copy of his 
available service medical record.  In January 2006, the 
veteran's representative stated that he had no additional 
argument or evidence to submit in connection with the 
veteran's claims.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  Although in 
March 2006 the veteran's representative requested that this 
case be remanded to the RO to obtain a copy of a physical 
examination report of the veteran by the airline which 
employed him post service, and to afford the veteran a new VA 
examination because the March 2005 examination was 
inadequate, the Board finds that neither further development 
of evidence from the post-service employer nor a new 
examination are necessary.  In an October 2005 statement, an 
administrative supervisor of the airline which employed the 
veteran from 1970 to his retirement in 1992 provided a copy 
of the veteran's work history, but stated that no other 
records were available, inasmuch as the veteran had been 
retired for 13 years.  A review of the report of the March 
2005 VA examination indicates it contains the veteran's 
complaints, the examiner's review of available service 
records and the veteran's medical history, including 
inservice and post-service noise exposure, detailed clinical 
audiological findings on current examination, diagnoses, and 
medical opinions as to the etiology of current hearing 
disorders, and the Board is satisfied that that examination, 
together with the other evidence of record, is adequate to 
equitably adjudicate these claims.    
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946, and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that his current bilateral hearing loss 
and tinnitus are a result of acoustic trauma during military 
service.  He asserts that this military noise exposure 
outweighs his post-service noise exposure as an airline 
mechanic.  He states that he was exposed to loud noises 
without ear protection in service from large cranes, air 
compressors, power drills, jackhammers, demolitions, and 
trucks while operating machinery as a mechanic in a motor 
pool and working on construction projects, whereas post 
service the noise level never exceeded the limit where ear 
protection was needed.

In this case, the available service medical records are 
negative for complaints, findings, or diagnoses of any 
hearing loss or tinnitus.  The veteran's hearing was 15/15 
bilaterally on whispered and spoken voice testing on May 1955 
separation examination.

The first evidence of sensorineural hearing loss was that 
noted on VA audiological examination of October 2001, over 46 
years post service.  The veteran gave a history of the 
gradual onset of hearing loss.  Current audiometric 
examination showed the veteran's hearing in db as follows: 
20, 40, 65, 70, and 70 on the right, and 15, 30, 40, 70, and 
75 on the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The assessment was sensorineural hearing loss.

The first evidence of tinnitus was that noted on VA 
audiological examination of March 2005, over 49 years post 
service.  The veteran complained of bilateral hearing loss 
since military service, and constant tinnitus since the 
1950s.  He gave a history of exposure to machinery noise as 
an equipment mechanic in military service, as well as a 41-
year post-service history of exposure to noise in his job as 
an airline mechanic.  Current audiometric examination showed 
the veteran's hearing in db as follows: 20, 45, 65, 65, and 
65 on the right, and 15, 30, 65, 80, and 85 on the left at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Speech recognition scores were 82% on the right and 78% on 
the left.  The diagnosis was bilateral mild to severe 
sensorineural hearing loss with mildly-reduced word 
recognition and acoustic immittance consistent with normal 
middle ear function.  

The examiner reviewed the veteran's service records that 
supported the fact that he was an equipment operator, and 
commented that normal whispered voice tests in service did 
not rule out hearing loss.  She stated that the veteran's 
hearing loss was worse than predicted from aging.  However, 
she noted the veteran's extensive history of post-service 
noise exposure, and considering all the evidence, opined that 
it was not as likely as not (i.e., there was less than a 50% 
probability) that his hearing loss or tinnitus was a result 
of his military service. 

In an October 2005 statement, an airline co-worker stated 
that he first met the veteran in 1955 after the veteran 
returned from military service, and that they worked in the 
aircraft engine overhaul and repair shop where the noise 
level never exceeded the limit where ear protection was 
needed. 

Received in November 2005 was a copy of the veteran's work 
history as an airline lead mechanic and crew chief mechanic 
in various departments from 1970 to his retirement in 1992.

The aforementioned evidence reveals that the veteran's 
hearing loss and tinnitus were first manifested many years 
post service, and that the competent and persuasive evidence 
does not establish a nexus between those disabilities and the 
veteran's military service or any incident thereof.  The sole 
medical opinions of record, the March 2005 VA opinions, 
establish that it was not at least as likely as not that 
those disabilities are related to the veteran's military 
service.  The Board accords great probative value to the VA 
medical opinions, inasmuch as they were based on the 
examiner's thorough review of the veteran's available 
military, medical, and occupational history, and current 
examination of the veteran, and the veteran has submitted no 
medical opinion to the contrary.  While an airline co-worker 
in October 2005 stated that he and the veteran worked post 
service in an aircraft engine overhaul and repair shop where 
the noise level never exceeded the limit where ear protection 
was needed, the fact that the noise level may not have 
required ear protection does not diminish the fact of the 
veteran's decades-long exposure to significant noise during 
the course of his employment in the post-service years - a 
fact which the 2005 VA examiner weighed and considered in 
reaching her opinions as to the etiology of the veteran's 
current hearing disorders.
             
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms, including 
claims of trouble hearing and ringing in the ears.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  Thus, a layman without the 
appropriate medical training or expertise is not competent to 
render a persuasive opinion on such a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).   Hence, the veteran's assertions in this regard 
have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


